DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/20 was filed after the mailing date of the previous Office Action on 7/23/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6-9 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Febvay et al (US 2013/0289520 hereafter Febvay) in view of Lu et al (US 9,577,149 hereafter Lu) and Yang et al (US 2014/0105828 hereafter Yang).
8-20 fatty acids [0096].  The different ligands include antibodies such as CA19-9 and mesohaline [0085].  The quantum dots comprise atoms from groups II-VI [0072]. The QD nanoparticle conjugate associated with an emission ranging from 655-800 nm [0073].  The QD conjugates include peptides that improve the uptake of the nanoparticles [0098]. The nanoparticles generate light based on their application for different cancers [0118-0120].  The QD nanoparticle can have wide range of sizes from 10- 100 nm [0052-0053].
While the Febvay patent discloses a nanoparticulate conjugate formulation, the reference is silent to the specific QD and ligand of the instant claim. The use of specific QD are known in the art along with ligands for screening and diagnostic as seen in the Lu and Yang patents.
Lu discloses a continuous method for making high quantum yield nanocrystals [abstract]. The nanocrystals are an InP/ZnS alloy [Examples]. The QD have high quantum yield above 40% (col. 5, lin. 44-50).  The QD is associated with an emission spectrum from about 450 nm to 675 nm [Figures]. It would have been obvious to include these QD into the formulation of Febvay as they would have high quantum yield as these are preferred for the purposed of Febvay.
Yang discloses a nanoparticles formulation where the nanoparticles are coated quantum dots [abstract]. The quantum dots emission wavelength of about 620 nm [0021]. The quantum dots are coated with material and including exosome ligands inclusion many varieties of Glypican [0069]. These modifications to the nanoparticles would have been obvious as the particles of Yang and Febvay solve the same problem of imaging and treating cell specific disorders.
With these aspects in mind, it would have been obvious to combine the prior art with an expected result of a stable nanoparticle formulation. It would have been obvious to include the QD of Lu into the formulation of Febvay as Febvay required QD with high quantum yield that fluoresced in .
Response to Arguments
Applicant's arguments filed 10/23/20 have been fully considered but they are not persuasive. Applicant argues that the combination of Febvay, Lu and Yang does not render the claims obvious because Febvay does not disclose emissions from quantum dots, rather from fluorescent dyes.
Regarding this argument, it remains the position of the Examiner that the combination continues to render the claims obvious.  Applicant argues that Febvay only recites emission of colors from fluorescent dyes and po8ints to several examples as support for this position. However, Applicant appears to ignore Examples 2-5 which are drawn to quantum dot preparations.  Further, while photosensitizers and dyes are used in some diagnostic tests or to show the effectiveness of the formulation, paragraphs [0072] makes clear that the fluorescence emissions come from the QD of the invention.  The Febvay discloses a panel of QD conjugates that are free of cadmium and have a ligand attached.  The exosomes of [0085] can be applied singly or in combination and include at least mesohaline and telomerase.  While the reference is silent to the specific quantum yield that ligands attached to the core are the same as claim 3 and will emit light upon excitation.  While silent to the specific materials of claim 2, the reference is at least suggestive of materials compose III-IV as found in claim 7.  The QD of Febvay have associate emission ranging from 525-800 nm [0073]. Lu discloses the specific QD material of claim 2 that has the required quantum yield of claim 1.  It would have been obvious to include these QD into the formulation of Febvay as they would have high quantum yield as these are preferred for the purposed of Febvay. . It would have been obvious to include the QD of Lu .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618